        Case 4:20-cv-00048-MWB Document 10 Filed 05/11/20 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


 GREENWAY LOGISTICS, LLC.                          CIVIL ACTION-LAW

                                Plaintiff       JURY TRIAL DEMANDED

 vs.                                             No.: 4:20-CV-00048-MWB

 LAXMI WHITE, a/k/a LAUREN                    (HONORABLE MATTHEW W.
 WHITE                                               BRANN)
                       Defendant
                                                ELECTRONICALLY FILED
  DEFENDANT, LAUREN WHITE’S, ANSWER TO PLAINTIFF, GREENWAY LOGISTICS,
                         LLC’S, COMPLAINT

       AND NOW comes Defendant, Lauren White, by and through her counsel,

Oliver, Price and Rhodes, and files this Answer to Plaintiff, Greenway Logistics,

LLC’s, Complaint, and avers the following in support thereof:

       1.   The allegations of this paragraph constitute a conclusion of law and this

            paragraph is, therefore, deemed denied.

       2.   Admitted.

       3.   Admitted upon information and belief.

       4.   Admitted.

       5.   Admitted upon information and belief.
 Case 4:20-cv-00048-MWB Document 10 Filed 05/11/20 Page 2 of 7




6.    Defendant lacks knowledge or information sufficient to form a belief

      as to the allegations of this paragraph and demands strict proof thereof

      at the trial of this matter.

7.    Defendant lacks knowledge or information sufficient to form a belief

      as to the allegations of this paragraph and demands strict proof thereof

      at the trial of this matter.

8.    Defendant lacks knowledge or information sufficient to form a belief

      as to the allegations of this paragraph and demands strict proof thereof

      at the trial of this matter.

9.    It is admitted that Defendant, through her employment with Plaintiff,

      had the access and authority to communicate with Plaintiff’s customers.

      Defendant lacks knowledge or information sufficient to form a belief

      as to the allegations of the remainder of this paragraph and demands

      strict proof thereof at the trial of this matter.

10.   Denied. It is specifically denied that Defendant was required to execute

      an agreement containing certain restrictive covenants prior to

      commencing her employment with Plaintiff. Defendant lacks

      information or knowledge sufficient to form a belief as to the remainder

      of the allegations of this paragraph and demands strict proof thereof at

      the trial of this matter.

                                     2
 Case 4:20-cv-00048-MWB Document 10 Filed 05/11/20 Page 3 of 7




11.   It is specifically denied that Defendant entered into an Agreement with

      Plaintiff on or about August 31, 2016. The remainder of this paragraph,

      relative to the consideration for the Agreement, constitutes a conclusion

      of law and is, therefore, denied.

12.   Defendant lacks knowledge or information sufficient to form a belief

      as to the allegations of this paragraph and demands strict proof thereof

      at the trial of this matter.

13.   Admitted.

14.   Admitted.

15.   Denied. It is specifically denied that Defendant entered into an

      Agreement with Plaintiff on or about August 31, 2016. It is specifically

      denied that Defendant received any consideration in the form of

      additional, valuable customer accounts. Strict proof of the allegations

      of this paragraph is demanded at the trial of this matter.

16.   Admitted in part and denied in part. It is admitted that Defendant,

      through her employment, had the ability to contact Plaintiff’s

      customers. The remainder of the allegations of this paragraph are

      specifically denied and strict proof thereof is demanded at the trial of

      this matter.




                                     3
 Case 4:20-cv-00048-MWB Document 10 Filed 05/11/20 Page 4 of 7




17.   The document speaks for itself. The allegations of this paragraph

      constitute conclusions of law and are, therefore, deemed denied.

18.   It is admitted that the referenced document is not limited by a specific

      geographic scope. The remainder of the allegations of this paragraph

      constitute conclusions of law and are, therefore, deemed denied.

19.   The allegations of this paragraph constitute conclusions of law and are,

      therefore, deemed denied.

20.   Defendant lacks knowledge or information sufficient to form a belief

      as to the allegations of this paragraph relative to Plaintiff’s business,

      and strict proof thereof is demanded at the trial of this matter. The

      allegations of this paragraph relative to a broad geographical scope

      constitute conclusions of law and are, therefore, deemed denied.

21.   Denied. Defendant was terminated from her employment with Plaintiff

      on January 21, 2019.

22.   It is admitted that Defendant is currently employed with Airway

      Express. The remainder of the allegations of this paragraph, relative to

      Airway Express as a competitor entity to Plaintiff, constitute

      conclusions of law and are, therefore, deemed denied.

23.   Denied. The allegations of this paragraph constitute conclusions of law

      and are, therefore, deemed denied.

                                   4
 Case 4:20-cv-00048-MWB Document 10 Filed 05/11/20 Page 5 of 7




24.   Denied. The allegations of this paragraph constitute conclusions of law

      and are, therefore, deemed denied.

25.   Denied. The allegations of this paragraph constitute conclusions of law

      and are, therefore, deemed denied.

26.   Denied. The allegations of this paragraph constitute conclusions of law

      and are, therefore, deemed denied. Further, as to any damages sustained

      by Plaintiff, Defendant lacks knowledge or information sufficient to

      form a belief as to these allegations and demands strict proof thereof at

      the trial of this matter.

27.   Denied. The allegations of this paragraph constitute conclusions of law

      and are, therefore, deemed denied.

28.   No response necessary.

29.   Denied. The allegations of this paragraph constitute conclusions of law

      and are, therefore, deemed denied.

30.   Denied. The allegations of this paragraph constitute conclusions of law

      and are, therefore, deemed denied.

31.   Denied. The allegations of this paragraph constitute conclusions of law

      and are, therefore, deemed denied.

32.   Denied. The allegations of this paragraph constitute conclusions of law

      and are, therefore, deemed denied.

                                   5
       Case 4:20-cv-00048-MWB Document 10 Filed 05/11/20 Page 6 of 7




      33.   Denied. The allegations of this paragraph constitute conclusions of law

            and are, therefore, deemed denied.

      34.   Denied. The allegations of this paragraph constitute conclusions of law

            and are, therefore, deemed denied.

                            AFFIRMATIVE DEFENSES

      1.    The Complaint fails to state a claim upon which relief can be granted.

      2.    The August 31, 2016 document is not supported by valid consideration.

      3.    The restrictive covenants contained in the August 31, 2016 document

            are unenforceable as they are not limited geographically.



Respectfully submitted,

/s/ Jenna Kraycer Tuzze                      /s/ Joseph A. O’Brien
Jenna Kraycer Tuzze, Esq.                    Joseph A. O’Brien, Esq.
Attorney I.D. No.: 324116                    Attorney I.D. No.: 22103
OLIVER, PRICE & RHODES                       OLIVER, PRICE & RHODES
1212 South Abington Road, P.O. Box 240       1212 S. Abington Road, PO Box 240
Clarks Summit, PA 18411                      Clarks Summit, PA 18411
Phone: (570) 585-1200                        Phone: (570) 585-1200
Fax: (570) 585-5100                          Fax: (570) 585-5100
Email: jmk@oprlaw.com                        Email: jaob@oprlaw.com




                                        6
        Case 4:20-cv-00048-MWB Document 10 Filed 05/11/20 Page 7 of 7




                              CERTIFICATE OF SERVICE



      I, JOSEPH A. O’BRIEN, ESQUIRE, of Oliver, Price & Rhodes, hereby certify

that on this date, I caused the foregoing ANSWER to be served via the Court’s ECF

system on all counsel of record as authorized under Federal Rule 5(b)(2)(E) and

local rule 5.7 of the United States District Court for the Middle District of

Pennsylvania. I further certify that all counsel of record in the case, but for the

Plaintiff, are registered CM/ECF users and that service will be accomplished by the

CM/ECF system.

 Andrew R. Carson, Esquire
 1901 East College Avenue
 State College, PA 16801
 carson.andrew.r@gmail.com


                                                   /s/Joseph A. O’Brien
                                                   Joseph A. O’Brien, Esq.




                                           7
